Citation Nr: 0919750	
Decision Date: 05/27/09    Archive Date: 06/02/09

DOCKET NO.  06-19 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. W. Loeb




INTRODUCTION

The Veteran served on active duty from January 1973 to March 
1975  

This case was remanded by the Board of Veterans' Appeals 
(Board) in April 2008 to the Department of Veterans Affairs 
(VA) Regional Office in Winston-Salem, North Carolina (RO) 
for additional development, to include determining whether 
the Veteran desired to continue his appeal to reopen the 
issue of service connection for PTSD and to determine whether 
the Veteran's wished to file a claim for service connection 
for an anxiety disorder.  

Although the May 2008 letter from VA to the Veteran did not 
mention a claim for service connection for an anxiety 
disorder, the Veteran was apprised of the status of the 
record through the Board's April 2008 action, and a June 2008 
statement from the Veteran noted that he wanted to confirm 
his claim for service connection for an anxiety disorder.  
Consequently, this issue is REFERRED to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The original claim of service connection for PTSD was 
denied by an unappealed rating decision in November 1997.  

2.  The evidence received subsequent to the November 1997 
rating decision does not by itself or in connection with the 
evidence previously assembled raise a reasonable possibility 
of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The November 1997 rating decision which denied 
entitlement to service connection for PTSD is final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§ 20.1103 (2008).

2.  New and material evidence has not been received to reopen 
the claim of service connection for PTSD.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1103 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board is required to apply the relevant law, including 
statutes published in Title 38, United States Code ("38 
U.S.C.A "); regulations as published in the Title 38 of the 
Code of Federal Regulations ("38 C.F.R.") and the 
precedential rulings of the Court of Appeals for the Federal 
Circuit (as noted by citations to "Fed. Cir.) and the Court 
of Appeals for Veterans Claims (as noted by citations to 
"Vet. App.").

The Board is bound by statute to set forth specifically the 
issue or issues under appellate consideration and its 
decision must also include separately stated findings of fact 
and conclusions of law on all material issues of fact and law 
presented on the record, and the reasons or bases for those 
findings and conclusions.  38 U.S.C.A 
§  7104(d); see also 38 C.F.R. § 19.7 (Implementing the cited 
statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 
(1990) (The Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record must be sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
courts of competent appellate jurisdiction.  The Board must 
also consider and discuss all applicable statutory and 
regulatory law, as well as the controlling decisions of the 
appellate courts).  

Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 and Supp. 2007).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied with respect to the issue decided herein.  

With respect to the matter of the submission of new and 
material evidence, although VA's duty to assist is 
circumscribed, the notice provisions of VCAA are applicable.  

The United States Court of Appeals for Veterans Claims 
(Court) held that 38 U.S.C.A. § 5103(a), as amended by the 
VCAA, and 38 C.F.R. § 3.159(b), as amended, which pertain 
to VA's duty to notify a claimant who had submitted a 
complete or substantially complete application, apply to 
those claimants who seek to reopen a claim by submitting 
new and material evidence pursuant to 38 U.S.C.A. § 5108.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The 
RO sent the Veteran letters in January and July 2005, prior 
to adjudication, which informed him of the requirements 
needed to reopen a claim based on new and material evidence 
and the requirements needed to establish entitlement to 
service connection.  In accordance with the requirements of 
VCAA, the letters informed the Veteran what evidence and 
information he was responsible for obtaining and the evidence 
that was considered VA's responsibility to obtain.  
Additional private medical records were subsequently added to 
the claims file.  

With respect to a claim of whether new and material evidence 
has been presented to reopen the claim for service 
connection, in Kent. v. Nicholson, 20 Vet. App. 1 (2006), the 
Court established significant requirements with respect to 
the content of the duty to assist notice under the VCAA which 
must be provided to a veteran who is petitioning to reopen a 
claim.

The Court held that VA must notify a veteran of the evidence 
and information that is necessary to reopen the claim and VA 
must notify the veteran of the evidence and information that 
is necessary to establish entitlement to the underlying claim 
for the benefit sought.  The Court also held that VA's 
obligation to provide a veteran with notice of what 
constitutes new and material evidence to reopen a service 
connection claim may be affected by the evidence that was of 
record at the time that the prior claim was finally denied.

The question of what constitutes material evidence to reopen 
a claim for service connection depends on the basis on which 
the prior claim was denied.  In order to satisfy the 
legislative intent underlying the VCAA notice requirement to 
provide claimants with a meaningful opportunity to 
participate in the adjudication of their claims, the VCAA 
requires, in the context of a claim to reopen, VA to examine 
the bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate the element or elements required to 
establish service connection that were found insufficient in 
the previous denial.

The January 2005 VCAA notification letter is in compliance 
with the holding in Kent.  The RO informed the Veteran that 
the claim was originally denied because there was no 
objective evidence of an in-service stressor.

The Veteran was informed in a March 2006 letter that an 
appropriate disability rating and effective date would be 
assigned if his claim was granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  However, with respect to the 
claims to reopen, VA's duty to assist the Veteran in the 
development of his claim is not triggered unless and until a 
claim is reopened.  See 38 U.S.C.A. § 5103A.  Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed.Cir. 2003) (Holding that VA need not provide a 
medical examination or medical opinion until a claim is 
reopened); Anderson v. Brown, 9 Vet.App. 542 (1996) (Holding 
that unless new and material evidence has been submitted, the 
duty to assist does not attach); see also Woehlaert v. 
Nicholson, 21 Vet.App. 456 (2007) (Holding that adequacy of 
VA medical examination mooted upon Board's determination that 
claimant not entitled to reopening of claim, and conduct of 
VA medical examination, when claimant had not presented new 
and material evidence.)  

The Board concludes that all available evidence that is 
pertinent to the claim has been obtained and that there is 
sufficient medical evidence on file on which to make a 
decision on the issue.  The Veteran has been given ample 
opportunity to present evidence and argument in support of 
his claim.  The Board additionally finds that general due 
process considerations have been complied with by VA.  See 
38 C.F.R. § 3.103 (2008).  


New And Material Evidence

In general, unappealed rating decisions are final.  See 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision 
cannot be reopened unless new and material evidence is 
presented.  Pursuant to 38 U.S.C.A. § 5108, VA must reopen 
a finally disallowed claim when "new and material" 
evidence is presented or secured with respect to that 
claim.  

"If new and material evidence is presented or secured 
with respect to a claim that has been disallowed, [VA] 
shall reopen the claim and review the former disposition 
of the claim."  See Thompson v. Derwinski, 1 Vet. App. 
251, 253 (1991); see also Knightly v. Brown, 6 Vet. App. 
200 (1994).  

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an 
unsubstantiated fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f) (2008).  

The issue of service connection for PTSD was originally 
denied by rating decision in November 1997 because there was 
no objective evidence of a service stressor.  
The Veteran was notified of the decision later in November 
1997, and a notice of disagreement was received by VA in 
January 1998.  A statement of the case was issued in April 
1998, but no timely substantive appeal was received.  The 
Veteran attempted to reopen his claim for PTSD in October 
2004.

In order for the Veteran's claim to be reopened, new and 
material evidence must be submitted.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  There must be new and material evidence 
as to any aspect of the Veteran's claim that was lacking at 
the time of the last final denial in order to reopen the 
claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).  
Consequently, there would need to be evidence bearing upon, 
or towards, substantiation of a claimed stressor. 

The evidence on file at the time of the November 1997 RO 
decision consisted of the Veteran's service treatment 
records, a July 1996 private report, and VA examination 
reports dated in February and August 1997.  
As to the claimed in-service stressors, the Veteran 
reported in April 1997 that while stationed in Korea as a 
petroleum storage crewmember, there were "uprisings" in 
an adjacent village, and that a soldier from the Republic 
of Korea (ROK) Army was shot.  He experienced "racial 
tension," and turned to drug abuse, including the use of 
cocaine, heroin, sleeping pills, opium, and hashish. The 
Veteran also reported that on one occasion in the village, 
he was chased by "50" men, and that he fled into a nearby 
house of a Korean national, where the resident procured a 
taxicab for him to return him to base. 

The Veteran's service treatment records do not contain any 
complaints or findings of a psychiatric problem.  

PTSD was initially diagnosed in July 1996.  It was also 
diagnosed by VA in February and August 1997 - on the basis 
of the stressors reported by the Veteran.   

The evidence received since November 1997 contains 
diagnoses of anxiety disorder, rule out PTSD.  This new 
evidence does not contain any objective evidence of a 
service stressor.  According to a March 2007 VA 
Memorandum, there was a formal finding that the stressor 
information obtained from the Veteran was insufficient, 
despite VA attempts to obtain adequate information, to 
sent to the appropriate facility for an attempt at 
verification.

The Board has reviewed the evidence received into the 
record since the November 1997 RO denial and finds that 
new and material evidence has not been submitted 
sufficient to reopen a claim for service connection for 
PTSD.

The evidence added to the claims file after November 1997 
reveals continued psychiatric problems but does not include 
sufficient objective evidence of a service stressor, as 
needed to warrant service connection.  To the extent that the 
newly-submitted medical reports reflect diagnoses of PTSD, 
there is no new information as to the claimed in-service 
stressors. In this regard, the law provides that in the 
context of analyzing a petition to reopen a previously denied 
claim, reiteration of a previously rejected factual account 
is not "new" evidence.  Reonal v. Brown, 5 Vet. App. 458, 
460-461 (1993).  Moreover, it has been held that a medical 
opinion diagnosing PTSD does not suffice to verify the 
occurrence of the claimed in-service stressors.  Moreau v. 
Brown, 9 Vet. App. 389 (1996); See Cohen v. Brown, 10 Vet. 
App. 128 (1997). 

Thus, the additional evidence received since the November 
1997 RO decision does not relate to the unestablished fact 
necessary to substantiate the claim by showing a link between 
a current disability and service, nor does it raise a 
reasonable possibility of substantiating the claim.  Morton 
v. Principi, 3 Vet. App. 508, 509 (1992); Mingo v. 
Derwinski, 2 Vet. App. 51, 53 (1992).  (Observing that 
evidence of the claimant's  current condition is not 
generally relevant to the issue of service connection, 
absent some competent linkage to military service).  

Accordingly, the Board finds that the claim for service 
connection for PTSD is not reopened.


ORDER

As new and material evidence sufficient to reopen the claim 
of service connection for PTSD has not been submitted, the 
appeal is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


